Citation Nr: 0517943	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-14 009	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).   
 
2.  Entitlement to service connection for an eye disorder.   
 
3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1967 to June 1970.  He also had service in the Army Reserve 
from 1979 to 1996.

2.  In June 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In June 
2005, the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  


                       
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


